                  Case 10-11255-CSS            Doc 4561         Filed 03/10/21         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re                                                       Chapter 11

    SS Body Armor I, Inc., et al.,1                             Case No. 10-11255 (CSS)

                    Debtors.                                    (Jointly Administered)




                                        VERIFIED FINAL REPORT
            I, Brian K. Ryniker, declare:

            1.      I am the Recovery Trustee (the “Recovery Trustee”) of the Recovery Trust

established under the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by Debtors

and Official Committee of Unsecured Creditors [D.I. 3261] (the “Plan”).

            2.      On November 10, 2015, the Bankruptcy Court entered an Order [D.I. 3526]

(“Confirmation Order”), confirming the Plan. The Plan’s effective date occurred on November

23, 2015 (the “Effective Date”).

            3.      As of the “Effective Date, the Plan [was] deemed to be substantially consummated

under sections 1101 and 1127(b) of the Bankruptcy Code.” Confirmation Order, ¶ 40.

            4.     To the best of my knowledge, information, and belief, attached hereto as Exhibit

A is a breakdown of the fees and expenses incurred to administer the chapter 11 cases (the “Chapter

11 Cases”) of S.S. Body Armor I, Inc. and its debtor affiliates (the “Debtors”), which were paid

for the period running from April 14, 2010 (the “Petition Date”), through the Effective Date.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers, are:
SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a Point Blank
Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America); and PBSS,
LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17 th Floor, Wilmington, DE 19801, Attn: Laura Davis
Jones.
                  Case 10-11255-CSS              Doc 4561        Filed 03/10/21        Page 2 of 8




           5.        To the best of my knowledge, information, and belief, attached hereto as Exhibit

B is a breakdown of the fees and expenses incurred to administer the Chapter 11 Cases, which

have been paid for the period running after the Effective Date through March 10, 2021, as well as

a breakdown of remaining retainers and indemnities reserved to fulfill any remaining obligations

of the Recovery Trust and Post-Confirmation Debtor.2

           6.        All other expenses arising from the administration of the bankruptcy estates, the

Recovery Trust, and the Chapter 11 Cases have been paid or will be paid as and when such

expenses come due, including, without limitation, any further Section 1930 Fees.

           7.        To the best of my knowledge, information, and belief, all Distributions to be made

under the Plan on account of Claims and Interests filed or scheduled in this case have been made

or will be made, as described below:


             CLASS              TYPE OF CLAIM                  TREATMENT                   DISTRIBUTION
                                 OR INTEREST                 UNDER THE PLAN                PERCENTAGE

                                   Administrative            Payment in full in cash               100%
                                     Claims

                 1             Other Priority Claims         Payment in full in cash               100%


                 2                 Secured Claims            Payment in full in cash               100%
                                                              or return of collateral

                 3               General Unsecured              Pro rata share of                  100%
                                      Claims                    distributable cash

                 4                 Subordinated                 Pro rata share of               N/A (no
                                 Unsecured Claims               distributable cash              members)




2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
                Case 10-11255-CSS                Doc 4561         Filed 03/10/21          Page 3 of 8




                                TYPE OF CLAIM                   TREATMENT                     DISTRIBUTION
           CLASS
                                 OR INTEREST                  UNDER THE PLAN                  PERCENTAGE



                5              Class Action Claims            Withdrawal of Claims                     N/A
                                                                and treatment in                   (paid in
                                                                accordance with                accordance with
                                                              Amended Settlement                  Amended
                                                                  Agreement                       Settlement
                                                                                                 Agreement)
                                Old Common Stock
                6                                                Pro rata share of             25 - 34 cents per
                                     Interests                   distributable cash                  share3
                                   Subordinated
                7                                                   No Recovery                        0%
                                  Common Stock
                                      Interests
                                  Other Old Equity
                8                                                   No Recovery                        0%
                                      Interests

                                Other Subordinated
                9                                                   No Recovery                        0%
                                      Claims




         8.         All motions, applications, contested matters, adversary proceedings, and other

proceedings that were before this Court with respect to the Chapter 11 Cases have been resolved

or are scheduled to be resolved at the hearing before this Court on March 24, 2021.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.


Dated: March 10, 2021
                                                                  /s/Brian K. Ryniker
                                                                  Brian K. Ryniker, in his capacity as
                                                                  Trustee of the Recovery Trust for SS Body
                                                                  Armor I, Inc. et. al.


3
  The projected distribution range of 25-34 cents per share is comprised of: (i) first interim distribution of 15 cents;
(ii) second interim distribution of 3.5 cents; and (iii) final distribution of approximately (x) 7 cents without entry of a
final Bar Order or (y) 16 cents with entry of a final Bar Order.
                           Case 10-11255-CSS       Doc 4561      Filed 03/10/21   Page 4 of 8




                                                     EXHIBIT A

                                       Table of Pre-Emergence Fees & Expenses
                 From the Petition Date (April 14, 2010) through the Effective Date (November 23, 2015)

       RECIPIENT OF FEES                                 NATURE OF FEES                         AMOUNT OF FEES
       AND/OR EXPENSES                                  AND/OR EXPENSES                         AND/OR EXPENSES


1   Pachulski Stang Ziehl & Jones LLP       Counsel to Debtors                              $ 15,450,026

2   Olshan Frome Wolosky LLP                Counsel to Debtors                              $ 898,124

3   Dentons US LLP (f/k/a McKenna,          Counsel to Debtors                              $ 1,041,115
    Long & Aldridge, LLP)
4   Venable LLP                             Counsel to Debtors                              $ 2,295,190

5   Deloitte Financial Advisory Services    Other Professionals for Debtors                 $ 6,807,678
    LLP
6   Epiq Corp.                              Other Professionals for Debtors                 $ 216,530

7   Burr                                    Other Professionals for Debtors                 $ 10,380

8   Arent Fox LLP                           Counsel to Official Committee of Unsecured      $ 3,935,713
                                            Creditors

9   The Rosner Law Group LLC (f/k/a         Counsel to Official Committee of Unsecured      $ 310,137
    Messana Rosner & Stern LLP)             Creditors
                                         Case 10-11255-CSS              Doc 4561        Filed 03/10/21        Page 5 of 8




                 RECIPIENT OF FEES                                             NATURE OF FEES                               AMOUNT OF FEES
                 AND/OR EXPENSES                                              AND/OR EXPENSES                               AND/OR EXPENSES


    10       CBIZ Accounting, Tax & Advisory of                Other Professionals for Official Committee of            $ 1,812,688
             New York, LLC and CBIZ, Inc.                      Unsecured Creditors

    11       Baker & McKenzie LLP                              Counsel to Official Committee of Equity                  $ 2,216,590
                                                               Security Holders

    12       Bayard, P.A.                                      Counsel to Official Committee of Equity                  $ 1,414,815
                                                               Security Holders

    13       Bifferato LLC                                     Counsel to Official Committee of Equity                  $ 306,970
                                                               Security Holders

    14       Morrison Cohen LLP                                Counsel to Official Committee of Equity                  $ 842,752
                                                               Security Holders

    15       Goldin Associates, LLC                            Other Professionals for Official Committee of            $ 1,876,221
                                                               Equity Security Holders

    16       Pillsbury Winthrop Shaw Pittman LLP               Counsel to Special Committee of the Board of             $ 119,878
                                                               Directors

    17       Office of the United States Trustee1              Statutory Fees                                           $ 137,431



1
    Fees owed to the Office of the United States Trustee represent statutory fees incurred under 28 U.S.C. § 1930.
                           Case 10-11255-CSS       Doc 4561     Filed 03/10/21   Page 6 of 8




                                                      EXHIBIT B

                                      Table of Post-Emergence Fees & Expenses
                                   From November 24, 2015 through March 10, 2021

RECIPIENT OF FEES AND/OR EXPENSES                  NATURE OF FEES            AMOUNT       RETAINER* INDEMNITY*
                                                  AND/OR EXPENSES             OF FEES
                                                                              AND/OR
                                                                            EXPENSES
1    Pachulski Stang Ziehl & Jones LLP          Post-Confirmation Debtor    $ 4,241,040   $ 1,004,632   $ 500,000
                                                Representative
2    Dentons US LLP (f/k/a McKenna, Long        Post-Confirmation Debtor    $ 49,556
     & Aldridge, LLP)                           Representative
3    Venable LLP                                Post-Confirmation Debtor    $ 126,097
                                                Representative
4    T.Scott Avila / Armory / Paladin           Post-Confirmation Debtor    $ 469,173     $ 175,000     $ 250,000
                                                Representative
5    Epiq Corp                                  Post-Confirmation Debtor    $ 326,462     $ 84,856
                                                Representative
6    Burr                                       Post-Confirmation Debtor    $ 146,856     $ 96,000
                                                Representative
7    Michael Juniper                            Other Professionals for     $ 23,130      $ 30,000
                                                Debtors
8    Deloitte Financial Advisory Services LLP   Other Professionals for     $ 37,628
                                                Debtors
9    Arent Fox LLP                              Counsel to Recovery Trust   $ 4,248,148   $ 1,764,659   $ 1,800,000

10   The Rosner Law Group LLC                   Counsel to Recovery Trust   $ 208,456     $ 170,753     $ 50,000
                          Case 10-11255-CSS      Doc 4561       Filed 03/10/21   Page 7 of 8




RECIPIENT OF FEES AND/OR EXPENSES                NATURE OF FEES              AMOUNT       RETAINER* INDEMNITY*
                                                AND/OR EXPENSES               OF FEES
                                                                              AND/OR
                                                                            EXPENSES
11   Gibson Dunn & Crutcher LLP               Special Counsel               $ 167,931



12   Gunster Yoakley & Stewart Trust Acct     Counsel to Recovery Trust     $ 20,000

13   Brian K. Ryniker / Ryniker Consultants   Recovery Trustee              $ 491,957     $ 249,200
     LLC
14   CBIZ Accounting, Tax & Advisory of       Other Professionals for       $ 1,076,623
     New York, LLC and CBIZ, Inc.             Recovery Trust
15   KMPG                                     Other Professionals for       $ 136,926     $ 23,075
                                              Recovery Trust
16   Raiche Ende Malter & Co                  Other Professionals for       $ 121,606     $ 175,000
                                              Recovery Trust
17   Kurtzman Carlson Consultants, LLC        Other Professionals for       $ 139,346     $ 37,957
                                              Recovery Trust
18   Richards, Layton & Finger                Mediator                      $ 29,327

19   Potter Anderson & Corroon                Counsel to Revised Equity     $ 40,000
                                              Group
20   Jack Thurmon                             Debtor Oversight Member       $ 150,000                 See Row 24



21   Rick Rosenbloom                          Debtor Oversight Member       $ 150,000                 See Row 24

                                              Trust Oversight Member        $ 149,042
                                         Case 10-11255-CSS              Doc 4561        Filed 03/10/21        Page 8 of 8




     RECIPIENT OF FEES AND/OR EXPENSES                                 NATURE OF FEES                    AMOUNT        RETAINER* INDEMNITY*
                                                                      AND/OR EXPENSES                     OF FEES
                                                                                                          AND/OR
                                                                                                        EXPENSES
    22        General Larry R. Ellis, USA, Ret.                    Trust Oversight Member               $ 149,586                     See Row 24



    23        Sanjay Nayar                                         Trust Oversight Member               $ 148,949                     See Row 24



    24        Oversight Committee Members                                                                      --                     $ 1,050,0001



    25        Office of the United States Trustee2                 Statutory Fees                       $ 714,326



*Entry of the Bar Order sought in the Motion of Recovery Trust for Orders (I) Approving Settlements with Class Plaintiffs and
Carter Ledyard & Milburn LLP; (II) Authorizing Dissolution Protocol; (III) Entering Final Decree; and (IV) Granting Related
Relief [D.I. 4547] could result in a reduction of retainers and indemnity reserves held by certain professionals in the amount of
$2,980,000 and facilitate a corresponding increase in Final Distributions to holders of Allowed Class 6 Trust Interests by
approximately 9 cents per share.




1
    Indemnity for the Oversight Committee Members is currently held by Young Conaway Stargatt & Taylor, LLP, Counsel to the Debtor and Oversight Committee
    Members.
2
    Fees owed to the Office of the United States Trustee represent statutory fees incurred under 28 U.S.C. § 1930.
